Citation Nr: 1647567	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  13-05 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a recurrent cardiovascular disorder, to include coronary artery disease, myocardial infarction residuals, and coronary artery bypass graft residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran.

ATTORNEY FOR THE BOARD

S.R. Gitelman, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1986 until June 1987 and from March 1988 until March 1993.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  That decision denied the Veteran's claim for service connection for heart disease (later particularized by the RO in the Supplemental Statement of the Case to "recurrent cardiovascular disorder, to include coronary artery disease, myocardial infarction residuals, and coronary artery bypass graft residuals") .  The Veteran appealed and in October 2015 was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A subsequent December 2015 Board decision remanded the case to obtain all relevant treatment records not already obtained to that point and to schedule the Veteran for a VA cardiology examination.  That examination was conducted in February 2016 and a medical opinion has been issued.

For the reasons set forth below, the Veteran's appeal for service connection for a recurrent cardiovascular disorder, to include coronary artery disease, myocardial infarction residuals, and coronary artery bypass graft residuals is denied.

However, the issue of whether the Veteran is entitled to service connection for PTSD has been raised by the record in the Veteran's November 2012 Statement in Support of Claim and his February 2013 VA Form 9 but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

FINDING OF FACT

The Veteran's heart condition is not etiologically related to service.




CONCLUSION OF LAW

The criteria for entitlement to service connection for a heart disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

The Veteran has presented several theories of entitlement for service connection for his heart disability.  Because the preponderance of the evidence weighs against a connection between service and the Veteran's current heart condition, the claim must be denied. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Here, the Veteran's post-service medical records reflect, as confirmed in the C&P Examination, a recent history of heart issues, including a 2009 myocardial infarction as well as bypass surgery and the insertion of multiple stents.  In 2011, he received a VA diagnosis of ischemic heart disease.  

Question arises, however, with respect to the existence of the in-service incurrence necessary to provide a nexus with this current condition.   The Veteran separated from service with an examination reflecting normal cardio-vascular function, and he was not diagnosed with any disabilities of the heart prior to separation.  However, service connection may be granted for a disease diagnosed after discharge, where evidence establishes that the disease was caused by service.  38 C.F.R. section 3.303(d) (2015).  The Veteran offers several theories of entitlement. 

First, the Veteran cites inadequate attention to heart-related issues during his in-service medical exams.  In particular, he believes that, had the Army medical staff properly monitored and treated his cholesterol levels during service, his heart disease would not have developed to its current level.  While lay evidence can be competent and sufficient to establish a diagnosis, whether this is the case in any given situation is a question of fact to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d. 1372, 1376-77 (Fed. Cir. 2007).   The Veteran has not been shown to have training or expertise to competently render such an opinion.  Moreover, his service treatment records (STRs) show five cholesterol tests during this time.  According to the C & P Examination, none of the results exceeded the normal limit or necessitated treatment under the then-current guidelines.  Additionally, he was given several EKG tests during his service.  According to the C&P Examination each of these tests were "within normal limits and revealed no evidence of ischemic heart disease."  Thus, nothing in the STRs, including his separation examination, indicated any issue, as pointed out by the VA examiner.  Moreover, there were no complaints that were consistent with cardiovascular issues during service.  The Board finds the medical tests conducted during service to be more probative than the Veteran's allegations of misdiagnosed heart disease.

The Veteran also points to the smoke and other particulate matter resulting from oil well fires through which his helicopter flew during his service in the Gulf War as a source of his current heart condition.  Again, the Veteran has not been shown to have sufficient background to render an opinion regarding the impact of smoke inhalation during his service.  Jandreau, 492 F.3d at 1376-77.  However, the C&P Examination notes that the relevant literature revealed no medical research in peer-reviewed medical journals that have found any association between heart illness and Gulf War smoke discharges.  The C&P Examination also notes, as indicated above, that there is no documentation of cardiovascular symptoms in the Veteran's STRs, whether related to smoke exposure or otherwise.  

The Veteran also argues that the health of his helicopter co-pilot, who encountered the same exposures as he did, and who died from a heart attack at a young age, supports his theory regarding a relationship between smoke inhalation and his subsequent heart diagnosis.  The Board acknowledges the Veteran's sincere belief that his friend's death was related to their service, but the facts of that veteran's health are not currently under review.  Aside from their working relationship and their eventual development of heart disease, the record does not contain enough information about the cause of that veteran's death to substantiate that assertion.    As noted above, the VA examiner investigated the Veteran's theories and found them to be less likely than not to describe a source of the Veteran's heart condition. 

Finally, the Veteran points to the stress of his Gulf War service as a source of his current heart ailment, pointing out in this context that he saw a therapist for treatment of PTSD after his discharge.  Again, this is not a matter within the Veteran's competence to diagnose.  Jandreau, 492 F.3d at 1376-77.  Indeed, the RO has acknowledged the existence of other conditions possibly related to this stress in granting the Veteran service connection for both tension headaches and sleep-onset insomnia in its November 2011 rating decision.  Nevertheless, in the C&P Examination the VA examiner points out that the effect of such stress did not manifest itself in the heart-related test results from in-service exams; that is, the EKGs were normal.  He also noted that blood pressure may temporarily rise from time to time due to stress, but that such stress-related elevation is less likely than not the cause, or a source of aggravation, of the Veteran's current heart disability.   

In his October 2015 hearing, the Veteran suggested that the Army medical staff might have intentionally entered artificially low cholesterol test results into the record in order to avoid triggering additional paperwork and medication requirements.  While we do not dispute that this might be the Veteran's good faith belief, we also point out that the Veteran himself is not confident that this was the case and is relying solely on the fact that his results were repeatedly only slightly lower than the thresholds requiring additional treatment.  There is nothing in the record to support this assertion.  The Veteran is competent to attest to facts that are within his personal knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).   Here, the assertion has been presented as an unproven theory.  Further, those records were created with a view toward ascertaining the Veteran's then-current state of physical fitness, and are given more probative value than his more recent statements.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Without some additional evidence of bad faith on the part of his in-service treatment providers, the Board finds those records more probative than the Veteran's recent statements in connection with his claim for benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board acknowledges the Veteran's citation to the statutory provisions relating to certain presumptions in favor of compensation to veterans who served in the Southwest Asia theatre of operations for symptoms of cardiovascular disease.  38 U.S.C.A. §1117 (West 2014).   We note that such a presumption is available for "undiagnosed illnesses."  38 U.S.C.A. §1117 (g) (West 2014).  As the Veteran's medical records reflect, his cardiovascular issues have been clearly diagnosed.  Specifically, the July 2011 VA Gulf War Guidelines Examination diagnosed the Veteran with ischemic heart disease, indicating that such a diagnosis "is a well-defined and definitive diagnosis with a clear and specific etiology."  The record does not suggest additional cardiovascular symptomatology that has not been attributed to a specific diagnosis.

Accordingly, for the reasons discussed above, the Veteran's claim for service connection for heart disability is denied.

II. The Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which of this information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information in letters of June 2011, prior to the initial adjudication of his claim, and February 2013, subsequent to his appeal, and he has not alleged any notice deficiency during the adjudication of his claim. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and VA records have been obtained and associated with the claims file. The Veteran was also provided with VA examinations that are adequate.  Indeed, they contain a description of the history of the disability at issue, they document and consider the relevant medical facts and principles, they address the Veteran's theories, and they provide an opinion regarding the etiology of the Veteran's heart condition. VA's duty to assist with respect to obtaining relevant records and an examination have been met. 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran also had a hearing before the Board. The hearing was appropriately conducted as the presiding Veterans Law Judge duly identified the issues to be decided and the possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. § 3.3103(C)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

Service connection for a recurrent cardiovascular disorder, to include coronary artery disease, myocardial infarction residuals, and coronary artery bypass graft residuals is denied.




___________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


